J-S26013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

ALEXANDER LEON

                            Appellant                     No. 940 MDA 2014


                   Appeal from the PCRA Order April 29, 2014
               In the Court of Common Pleas of Lebanon County
              Criminal Division at No(s): CP-38-CR-0000051-2011


BEFORE: OTT, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                                    FILED APRIL 24, 2015

       Alexander Leon appeals from the order entered April 29, 2014, in the

Court of Common Pleas of Lebanon County that dismissed, after an

evidentiary hearing, his first petition filed pursuant to the Pennsylvania Post

Conviction Relief Act (PCRA).1,         2
                                            Leon contends that trial counsel was

ineffective for:

       1. Failing to adequately discuss the case with [him] prior to trial;



____________________________________________


1
    42 Pa.C.S. §§ 9541–9546.
2
  Leon seeks PCRA relief from the judgment of sentence of imprisonment of
10 years and 9 months to 25 years, imposed after a jury convicted him of
rape, aggravated indecent assault, sexual assault, statutory sexual assault,
and three counts of indecent assault, involving the 13-year-old victim. See
18 Pa.C.S. §§ 3121(a)(2), 3125(a)(8), 3124.1, 3122.1, 3126.
J-S26013-15


       2. Failing to adequately prepare for trial regarding chain-of–
       evidence, when it could not be verified that the items from the
       Good Samaritan Hospital were the same items taken to the
       Harrisburg Hospital, as such items were not properly
       documented (i.e. sanitary pad, toilet tissue);

       3. Failing to file a motion to suppress regarding [his] statements
       when he was interrogated by police after requesting counsel;

       4. Failing to consult with [him] regarding his appellate issues as
       [he] wanted trial counsel to appeal the weight of the evidence
       and the sufficiency of the evidence; and

       5. Coercing [him] into not testifying at trial.

Leon’s Brief at 4.3

       In its opinion, the trial court sets forth the relevant facts and

procedural history, and therefore we do not restate the background of this

case. See Trial Court Opinion, 4/29/2014, at 3–7.4

       After a careful and thorough review of the record, the briefs of the

parties, the applicable law, and the well-reasoned discussion of the

Honorable Bradford H. Charles, we conclude Leon’s claims merit no relief.

The trial court comprehensively discusses and properly disposes of the

____________________________________________


3
  Leon timely complied with the trial court’s order to file a Pa.R.A.P. 1925(b)
statement of errors complained of on appeal.
4
  We simply add that Leon’s PCRA petition is timely as Leon filed his pro se
PCRA petition on September 11, 2013, within one year of the date his
judgment of sentence became final. See 42 Pa.C.S. § 9545(b)(1), (3). In
this regard, we note this Court affirmed Leon’s judgment of sentence on
August 17, 2012, and the judgment of sentence became final 30 days later,
on Monday, September 17, 2012, when the time for filing a petition for
allowance of appeal in the Pennsylvania Supreme Court expired.



                                           -2-
J-S26013-15


questions presented in this appeal and we adopt the trial court’s opinion

dated April 29, 2014. See Trial Court Opinion, supra at 8–20 (finding: (1)

Trial counsel’s testimony regarding her contacts with Leon (five meetings, a

telephone conversation, and 12 letters) was credible, and she cogently and

aggressively represented Leon, successfully convincing the jury that he was

not guilty of three separate felony counts, (2) Prior to trial, trial counsel

lodged an objection to the sanitary pad based upon an imperfect chain of

custody; however, the court refused Leon’s motion in limine so long as the

victim could testify that she saw the sanitary pad being placed inside the

evidence bag, and the victim specifically testified she saw the nurse take her

panty liner and place it in the evidence bag and identified the pad as being

the type she used, (3) Trial counsel correctly determined there was no basis

to file a suppression motion where Leon was read his Miranda5 warnings

prior to articulating his claim that the victim raped him while he was

sleeping, after which he asked for an attorney and police stopped their

questioning, (4) Trial counsel did litigate a direct appeal on behalf of Leon,6

and to the extent that Leon now raises chain of custody evidence and

____________________________________________


5
    Miranda v. Arizona, 384 U.S. 436 (1966).
6
 Leon’s direct appeal challenged the sufficiency and weight of the evidence,
as to the element of “force” as charged and applied in this case. See
Commonwealth v. Leon, 60 A.3d 574 [2282 MDA 2011] (Pa. Super.
August 17, 2012) (unpublished memorandum).




                                           -3-
J-S26013-15


suppression issues, those issues, as already discussed, are meritless, and

there can be no ineffectiveness in failing to pursue those issues for appellate

review, and (5) Leon was fully colloquied and understood his right to testify

and his right not to testify; trial counsel gave Leon advice and provided

information with respect to what would happen if Leon would testify; and

Leon made his own decision not to testify). The record supports the court’s

decision and we find no reason to disturb the court’s denial of relief.

Accordingly, we affirm.

       Order affirmed.7


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2015




____________________________________________


7
  We direct that a copy of the PCRA court’s opinion of April 29, 2014, be
attached to this decision.



                                           -4-